         Case 1:16-cr-00078-NONE Document 12 Filed 05/08/20 Page 1 of 1


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                     ) Case No. 1:16-cr-00078-NONE
                                                   )
12                 Plaintiff,                      ) ORDER OF RELEASE
                                                   )
13          v.                                     )
                                                   )
14   ROBERTO CASILLAS, JR.,
                                                   )
15                 Defendant.                      )
                                                   )
16                                                 )

17
18          The Court having dismissed the petition to revoke defendant, Roberto Casillas, Jr.’s supervised
19   release, is ORDERED RELEASED immediately from federal custody and REMANDED into state
20   custody.
21
22   IT IS SO ORDERED.
23
        Dated:    May 8, 2020                                /s/ Jennifer L. Thurston
24                                                   UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                       1
